Hart, S.
Charles A. White, the public administrator, filed an account showing that he had collected $15,000 damages for injuries to the decedent which resulted in his death. Rebecca Spector claimed a widow’s share, one-third. The decedent left six children by a former marriage, all minors except one, who objected to her' claim. The question in litigation is whether or not Rebecca Spector was the lawful wife of the decedent at the time of his death. On this issue proof was taken in Buffalo, before me, and in Toronto, by an open commission.
It was conceded that Rebecca Spector and the decedent entered into a ceremonial marriage in Buffalo in 1923. The special guardian for the minor children contended that this marriage was null and void on the ground that Rebecca Spector then had a husband and still has one, his name being Harris Black, now a resident of Toronto.
In support of this contention proof was introduced that Black and Rebecca Spector entered into a ceremonial marriage according to the Jewish faith in Toronto in 1916.
*836According to this testimony the ceremony which occurred was what is known in the Jewish religion as a “ stille chuppe,” a quiet marriage; and as carried out in this case it was solemnized in the presence of ten or a dozen invited witnesses without a rabbi; the groom gave a ring to the bride and uttered a Jewish prayer as he put it on her finger, according to an orthodox formula, and this was followed by a ceremonial dinner in which many participated including members of the two families, at which pigeons were served as the piece de resistance.
Witnesses for Rebecca Spector denied that any such ceremony took place and while admitting the elaborate spread and the special dish of pigeons asserted it was merely a feast without any matrimonial significance.
There is a sharp conflict of testimony as to whether or not this Jewish ceremonial known as a “ stille chuppe ” actually occurred. The testimony is also conflicting as to the conduct of the parties after the alleged ceremonial, whether or not Black and the woman at once assumed the public relationship of husband and wife, a.nd continued that relationship in Toronto and Buffalo for many years thereafter. These questions of fact must be decided on the evidence produced.
Without attempting to analyze the testimony in detail, Í find as a fact that there took place in Toronto in 1916 a marriage rite or ceremony between Harris Black and the woman now known as Rebecca Spector, known in the Jewish religion as a “ stille chuppe,” whereby they became husband and wife according to the rules of the Jewish orthodox church. Had this ceremony taken place in the State of New York it would have been a valid marriage. However, the validity of the ceremonial must be tested, not by the laws of any church, nor by the laws of this State, but by the laws of the place where the ceremony took place, which was the Province of Ontario, Dominion of Canada.
• After reading the statutes of the Province of Ontario, I am of the opinion that the “ stille chuppe ” as outlined above did not of itself constitute a valid marriage, but nevertheless the laws of that Province provide that it must be deemed a valid marriage where the parties lived together and cohabited as man and wife for three years thereafter. Notwithstanding emphatic denials, I believe that there was such living together and cohabitation, whereby the ceremony ripened into a valid marriage under the laws of Ontario.
In my opinion the matrimonial status of these parties, Harris Black and the woman now known as Rebecca Spector, became fixed by the ceremony in Toronto and their subsequent living together and cohabitation as husband and wife for more than *837three years; and their later course of conduct inconsistent with this status could not change it and did not change it. It is true that the so-called widow here chose to disregard that status and entered into a marriage ceremony in Buffalo with the decedent, after Black had been deported from Buffalo to Canada. But a marriage once entered into with intent to assume its obligations cannot be taken off like a coat and discarded. The parties are held to the relationship and must assume its consequences.
It follows, therefore, that Rebecca Spector could not lawfully contract a marriage with the decedent Max Spector in 1923, and that such marriage was bigamous and void, and that she is not entitled to share in the decedent’s estate.
Let a decree be entered accordingly.